Citation Nr: 1631496	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  09-23 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from February 1961 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision.

This appeal was previously before the Board in August 2013, when it remanded the Veteran's claim.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that a bilateral hearing loss disability began during the Veteran's military service, was caused by his service, had an onset within a year of his service, or has been continuous since service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service, and it may not be presumed to have been.  38 U.S.C.A. §§ 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records have been obtained, to the extent available.  

The Veteran was provided with an audiological examination in June 2008, which was supplemented in October 2013.  An expert opinion was provided in May 2016.  While the Veteran's representative has questioned the adequacy of the May 2016 opinion for reasons that are discussed in greater detail below, the Board finds that the medical evidence of record, particularly the May 2016 expert opinion, is adequate for the purpose of rendering a decision as to the issue on appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.



Service Connection

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that hearing loss, as an organic disease of the nervous system, is a chronic disease and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including hearing loss, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2015).

With regard to the presence of a current disability, the Veteran was diagnosed at his June 2008 examination with a hearing loss disability in both ears for VA purposes.  See 38 C.F.R. § 3.385 (2015).  Thus, a current disability is shown.  With regard to an in-service event or injury, the Veteran has alleged that he was exposed to loud noise in service while working on a flight line.  While the Veteran's service treatment records show no overt evidence of treatment for a hearing condition, the Veteran served as a vehicle operator at an Air Force base, and he is competent to describe his in-service noise exposures.  The second Hickson element, evidence of an in-service event, disease, or injury, namely noise exposure, is accordingly met.

With a current disability and an in-service event, disease, or injury of record, the remaining issue is whether there is a nexus, or connection, between the Veteran's in-service experiences and his current bilateral hearing loss disability.  

Turning to a review of the evidence of record, in a January 1961 Report of Medical History, the Veteran denied experiencing ear trouble.  Whispered voice testing conducted in January 1961 was 15/15.  While a February 1961 audiogram does not explicitly list the puretone thresholds, the Board notes that clinicians, for example the September 2013 examiner, characterized the Veteran's hearing levels in this audiogram as "normal".

With regard to the results of the Veteran's January 1965 separation examination before November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  In the Veteran's January 1965 separation examination, the Veteran showed the following puretone thresholds at both examinations, recorded in decibels, and with the ISO-ANSI standards reported in parentheses:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
0 (10)
5 (10)
LEFT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
-5 (0)

In a January 1965 Report of Medical History, the Veteran denied experiencing ear trouble.  

Approximately 43 years after separating from service, in January 2008, the Veteran first sought treatment for hearing loss.  The clinician indicated that the Veteran reported significant noise exposure in-service.  The Veteran later worked around sirens as a firefighter, and he experienced a lot of noise in his civilian career.  The clinician indicated that it was plausible that the Veteran's hearing loss was at least in part caused by his in-service noise exposure.  The clinician recommended that the Veteran seek out a compensation and pension evaluation of his hearing loss.  

The Veteran filed his claim of entitlement to service connection for hearing loss in March 2008.  The Veteran underwent a VA examination in June 2008, at which time the examiner opined that it was less likely than not that the bilateral hearing loss was caused by or a result of the Veteran's military noise exposure.  As a rationale for this opinion, the examiner simply noted that the Veteran's hearing was normal at separation.

In August 2013, the Board found the March 2008 examination to be inadequate because it relied solely on the Veteran's normal hearing at separation, and it remanded the Veteran's claim for a supplemental opinion addressing the relationship between the Veteran's military noise exposure and his hearing loss.  Such an opinion was rendered in September 2013, at which time the examiner again opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of his military noise exposure.  As a rationale for this opinion, the examiner reviewed the Veteran's in-service and post-service noise exposure, and noted that the Institute of Medicine (IOM), in a 2005 study, stated that there was no scientific evidence to support a delayed onset of noise-induced hearing loss.  

In January 2016, contrary to the finding of the September 2013 examiner, the Veteran's representative submitted medical literature appearing to suggest the possibility that noise-induced damage to the ear could have progressive consequences that were more widespread than could be revealed by conventional threshold testing.  

A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In the present case, the treatise evidence submitted by the Veteran's representative was not accompanied by the opinion of any medical expert.  Nevertheless, the Board concluded that the content of the material was sufficient for another medical opinion of record to be obtained.
 
In February 2016, the Board solicited an expert opinion from a VA physician.  In May 2016, the chief of the division of otolaryngology, head, and neck surgery at a VA Medical Center opined that the Veteran's hearing loss was less likely as not due to his military noise exposure.  As a rationale for this opinion, the physician noted that there was no objective evidence of acoustic trauma or hearing loss from the Veteran's military service.  The physician noted that the Veteran was employed as a firefighter after service and was exposed on a regular basis to loud noises.  With respect to the medical literature that the Veteran's representative submitted in January 2016, the physician noted that the article described the results of basic scientific research conducted on rats.  As such, while the physician characterized the article as "interesting," the physician concluded that it did not directly pertain to the Veteran's situation.  Instead, the physician placed greater weight on the IOM's 2005 report finding that there was no scientific evidence to support a delayed onset of noise-induced hearing loss.  

In July 2016, the Veteran indicated that he spent less time as a firefighter than the May 2016 physician indicated.  The Board regrets any inaccuracy in this, but notes that the Veteran still reported serving as a firefighter for more than two decades.  The Veteran representative advanced a number of arguments attacking the adequacy of the May 2016 opinion, including that: 1) the Veteran's hearing at discharge was not, in fact, normal; 2) research indicated that the Veteran, because of his age, should not have lost any hearing between enlistment and discharge; 3) greater weight should have been placed on the literature submitted in January 2016, in part because the research was conducted on subjects besides rats, including cats, mice, guinea pigs, and human cadavers.  

While the Board has carefully reviewed these arguments, the Board must note again that the May 2016 opinion was rendered by a physician with a specialty in otolaryngology.  The Veteran's representative does not possess credentials that would afford him with the medical expertise necessary to competently identify medical inadequacies in the May 2016 opinion.  To this end, the Veteran and his representative have been repeatedly invited to introduce medical evidence favoring a connection between the Veteran's service and his development of hearing loss; such medical evidence has not been submitted, and the arguments of the Veteran's representative do not substitute for competent medical evidence.   

Thus, the medical evidence favoring a connection between the Veteran's hearing loss and his service consists of the finding of the January 2008 clinician, who opined only that it was "plausible" that the Veteran's hearing loss was "at least in part" caused by his in-service noise exposure.  The Board places relatively little weight on this opinion because simply opining about the "plausibility" of a connection is too equivocal to provide the requisite nexus.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In contrast, the May 2016 opinion was offered by an expert who weighed the evidence, including the contentions of the Veteran, his representative, and the results of the study submitted in January 2016, and was unable to find a connection between the Veteran's hearing loss and his service.  The Board thus finds that the weight of the medical evidence is against a connection between the Veteran's hearing loss and his service.  

To the extent that the Veteran believes that his bilateral hearing loss disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing diminished hearing acuity.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a hearing loss disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's hearing loss disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the functioning of the Veteran's nervous system, something that is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his bilateral hearing loss disability, and it finds that he has not done so.  The record contains no complaints relating to the Veteran's hearing until January 2008, approximately 43 years after he separated from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  Moreover, the Veteran himself denied ever having experienced ear trouble at the time of his separation examination, and his hearing was normal at the time of his separation from service, thereby providing contemporaneous evidence against a finding that he had a hearing loss disability at that time, or continuously since service.

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that a bilateral hearing loss disability was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted.

The Board concludes that the weight of the evidence is against granting service connection for a bilateral hearing loss disability, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral hearing loss disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


